Citation Nr: 1508990	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  15-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for adenocarcinoma of the thyroid, with metastasis to the left cervical nodes, entitlement to service connection for a skin disorder, and entitlement to service connection for diabetes mellitus are addressed in a separate Board determination.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the VA RO in Phoenix, Arizona. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Phoenix, Arizona, RO in July 2014.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of the claim.  

The Veteran is seeking entitlement to service connection for PTSD.  The Veteran has provided many possible stressor incidents for his PTSD.  Specifically, the Veteran reported that he had to take cover for air raids.  He also reported that, while stationed on the island of Espiritu Santos in the Santa Cruz Islands in the South Pacific by New Zealand with Fighting Squadron VF-301 and AirGroup 99, a plane rolled and caught on fire on the runway in approximately May to July 1944.  The Veteran witnessed the pilot's burned body and suffered burn injuries to his own hands while trying to save him.  

Further, the Veteran has asserted that, while stationed with Fighting Squadron VF-301 and VF99 (Air Group 99) on the island of Saipan in the Mariana Islands in the South Pacific in approximately February to June 1945, he witnessed a man get caught in a propeller blade and killed.  He has also suggested that his deteriorated health from being near an atomic bomb in Nagasaki has affected his psychological health.

Finally, the Veteran asserted that, while with Fighting Squadron VF-301 and Air Group 99 between November 27, 1945, and December 14, 1945, he developed big white blisters while at sea heading from Guam to Pearl Harbor.  He tried to isolate himself to prevent exposing others to whatever he had, but he never received a diagnosis. 

In August 2010, the Veteran underwent a VA PTSD examination, at which the examiner noted that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD. 

In a November 2010, VA Mental Health Note, the Veteran was noted as having PTSD due to combat in World War II, mild to moderate; depressive disorder not otherwise specified.  The main stressors reported by the Veteran were that he witnessed a plane explosion, including the dead pilot, and he witnessed a separate incident in which a man was killed by a propeller blade of a plane.  He also asserted that, when his group went out into the Pacific and they passed the International Dateline, they had to do a zigzag course to avoid a Japanese submarine.  Further, he asserted that, while stationed in Guam, they were surrounded by the Japanese, who would sneak into camp at night to steal things and would cut men's throats after reaching their tents.  This happened to one of the crew chiefs while he was there.  Additionally, he asserted that the jungles were very dense and a fox bat flew so close to him one time that it knocked his hat off.  Finally, he asserted that there were air raids, and guns would fire without warning. 

The Board acknowledges that the clinical psychologist who rendered the November 2010 VA Mental Health Note diagnosed the Veteran with PTSD due to combat in World War II.  However, the Board does not find evidence in the Veteran's personnel records that he participated in combat.  His personnel records reflect that he received the Asiatic Pacific Area Campaign Medal, the American Area Campaign Medal, and the World War II Victory Medal.  The Board notes that these medals are not necessarily indicative of combat service.  Moreover, the majority of the stressor incidents reported by the Veteran to the Board do not involve combat situations.

As such, the Board finds that this issue should be remanded in order to attempt to verify the Veteran's reported stressors, to the extent possible.   

If, and only if, at least one of the Veteran's stressors is verified, the Veteran should be scheduled for a VA examination for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A  (West 2002).  The examiner should specifically opine as to whether the Veteran has a current psychiatric disorder of any  kind, to include PTSD, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, any and all VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all available VA treatment records from the Phoenix VA Healthcare System (and associated clinics) from December 13, 2011, to the present.

2. Prepare a letter asking the United States Army and Joint Service Records Research Center (JSRRC) to provide any available information which might corroborate some of the Veteran's alleged stressors.  Specifically, a request should be made to verify the (1) Veteran's reports of witnessing a fatal plane explosion while stationed on the island of Espiritu Santos in the Santa Cruz Islands in the South Pacific with Fighting Squadron VF-301 and AirGroup 99, in approximately May to July 1944, and (2) the Veteran's reports of witnessing a man get caught in a propeller blade and killed while stationed with Fighting Squadron VF-301 and VF99 (Air Group 99) from February 1945 to June 1945.

3. If, and only if, at least one of the Veteran's stressors is verified, schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current psychiatric disorders, to include PTSD.  Then, an opinion should be provided as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder, to include PTSD, began in service, or was caused or aggravated by active service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




